Citation Nr: 0707600	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for post- 
traumatic stress disorder (PTSD) prior to October 29, 2004.

2.  Entitlement to a rating in excess of 50 percent for post- 
traumatic stress disorder (PTSD) from October 29, 2004 to 
January 4, 2005.

3.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO granted service connection for 
PTSD and assigned an evaluation of 10 percent disabling 
effective November 29, 2001.

In August 2005, the RO increased the veteran's evaluation of 
PTSD to 50 percent disabling effective October 29, 2004.  In 
March 2006, the RO increased the veteran's evaluation of PTSD 
to 70 percent disabling effective January 5, 2005.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2006.  The transcript of said 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to October 29, 2004, the veteran's PTSD was 
manifested by occasional  anxiety attacks, moderately 
impaired short term memory, and difficulty concentrating, 
with an assigned Global Assessment of Functioning (GAF) score 
of 61-69. 

2.  From October 29, 2004, the service-connected PTSD is 
shown to be productive of symptomatology that more nearly 
approximates a disability picture of occupational and social 
impairment, with deficiencies in most areas as manifested by 
paranoia, restlessness, forgetfulness, flashbacks, anxiety, 
intrusive thoughts, impairment of long-term memory, and 
irritability.

3.  The service-connected PTSD is shown to be productive of 
paranoia, restlessness, forgetfulness, flashbacks, anxiety, 
intrusive thoughts, impairment of long-term memory, 
irritability, suicidal thoughts, and poor hygiene with GAF 
scores ranging from 35 to 45. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PTSD, prior to October 29, 2004, have not 
been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  PTSD is 70 percent disabling effective October 29, 2004.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD, have not been met.  U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of PTSD.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of January 2002 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With regard to the 
requirements under Dingess, supra, the Board notes that 
Dingess notice was provided via a letter of March 2006.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board notes that the Dingess notice of March 2006 did not 
predate the rating decisions which granted the increased 
evaluations for PTSD, rather, they it was issued after the 
veteran appealed the evaluation.  Therefore, the issue of the 
evaluation did not arise until after the initial rating 
decision.  Obviously, the VA could not have informed the 
veteran of the VCAA requirements of an issue which was yet to 
be claimed.  Moreover, in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the Court noted that an error in the timing of 
the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided notice and an appropriate amount of time 
to respond and proper subsequent VA process.  That is what 
was done in the present case.  The appellant was given the 
notice letter and was given an ample opportunity to respond.  
The veteran has not claimed any prejudice as a result of the 
timing of the Dingess notice.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in January 2002 and March 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  A Travel Board hearing was 
held.  Therefore, the Board finds that the VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2006), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a VA examination of March 2002 the veteran reported 
experiencing symptoms of irritability, marked change in job 
performance and his relationship with his superiors, 
nightmares, disturbed sleep, exaggerated startle reaction, 
heightened anxiety, and intrusive memories just after 
experiencing an explosion on board the Newport News .  These 
symptoms persisted for about 1 to 2 years and then went into 
remission.  At the time of the examination the veteran was 
neatly and casually dressed, appropriately groomed, was 
alerted and oriented although he did not know the exact date.  
His speech was spontaneous, relevant, and at a normal rate 
and rhythm.  His thinking was logical, goal oriented, and 
without evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was anxious and 
mildly dysphoric, affect was mood-congruent.  He described 
credible panic attacks.  He denied any suicidal or homicidal 
thoughts, ideations, intent or plans.  He denied current 
alcohol abuse or other substances.  Long term recall was 
grossly intact; short term recall and concentration were 
moderately impaired.  Judgment and insight were present.  He 
reported recurrence of nightmares, mild sleep disturbance, 
occasionally depressed mood, anxiety and intrusive memories.  
He was diagnosed with PTSD, chronic, in partial remission.  
His current GAF score was noted to be 65, reflecting mild 
symptoms and some impairment of social functioning  GAF was 
61 to 69 in the previous year.  

At a VA examination of November 2003 the veteran was noted to 
continue to meet the criteria for PTSD but with continued 
remission of or reduction in symptoms.  He was noted to be in 
partial to substantial remission.  He was noted to be alert 
oriented to place and person, he knew the month and year 
although not the date.  He reported smoking marijuana prior 
to the examination.  His speech was at normal rate and 
rhythm.  He denied hallucinations or delusions.  It was 
unclear if he had had a panic attack a few months before.  
There were no obsessive thoughts, and he reported adequate 
maintenance of personal hygiene and the ability to manage his 
finances, diet and other daily activities.  He described 
variable sleep patters with some fatigue during the day.  
Judgment and insight were present.  His GAF score was noted 
at 65.

Outpatient treatment records of October 29, 2004 note that 
the veteran's grooming and hygiene were normal.  He was 
reported to be restless with psychomotor agitation.  He was 
hypervigilant.  His concentration and recent memory were 
normal while his remote memory was noted to be abnormal with 
detailed memory of traumatic event.  His thought process was 
circumstantial.  He reported some paranoia while denying 
suicidal and homicidal ideations.  He reported violent 
behavior in the form of road rage.  He denied any 
hallucinations.  He reported experiencing moderate insomnia.  
His judgment, insight and impulse control were fair.  He was 
diagnosed with PTSD, major depressive disorder, panic 
disorder and generalized anxiety disorder.  

Outpatient treatment records of December 2004 reported 
symptoms of restlessness, psychosomatic agitation, 
hypervigilance, forgetfulness, and insomnia.  The veteran was 
also noted to be experiencing symptoms of helplessness and 
anhedonia.  His judgment and impulse control were noted as 
poor while his insight was fair.  The veteran reported scant 
improvement in PTSD re-experiencing symptoms and rage, and 
anxiety and panic were less severe.  He was diagnosed with 
PTSD, generalized anxiety disorder, panic and dyscontrol due 
to PTSD.  

On January 5, 2005 the veteran was noted to be disheveled, 
and restless with psychomotor retardation.  He was 
hypervigilant and his concentration was impaired.  He was 
noted to be isolated at home except for regular attendance at 
work.  Recent memory and remote memory were abnormal with 
vivid recall of traumatic experiences.  He denied any 
suicidal or homicidal ideations.  He reported visual 
hallucinations.  He was noted to have heightened feelings of 
helplessness and anhedonia.  Judgment, insight and impulse 
control were fair.  He was diagnosed with PTSD, major 
depressive disorder and panic attacks with a GAF of 45.  

Outpatient treatment records of March 2005 note the veteran's 
PTSD to be worsening despite the medications and counseling.  
He was noted to be disheveled and restless with psychomotor 
agitation.  He reported being hypervigilant.  His 
concentration and recent memory were normal while his remote 
memory was abnormal with detailed memory of traumatic event.  
Thought process was circumstantial.  He reported experiencing 
paranoia.  He denied suicidal and homicidal ideations, and 
hallucinations.  He continued to suffer from insomnia, 
feelings of helplessness and anhedonia.  

At a psychiatric evaluation of August 2005 the veteran was 
diagnosed with PTSD, chronic, severe, major depressive 
disorder due to progression of PTSD, polysubstance dependence 
in full remission, panic disorder due to progression of PTSD, 
and generalized anxiety disorder due to PTSD.  His GAF was 
noted at 45 with a GAF of 35-45in the last 12 months.  He was 
noted to be disheveled and restless with psychomotor 
agitation.  He was hypervigilant.  His concentration was 
impaired and his remote memory was abnormal with detailed 
memory of traumatic event.  His recent memory was normal.  
Thought process was circumstantial.  He suffered from 
paranoia.  He denied any hallucinations and homicidal 
ideations.  There were some suicidal ideations.  He reported 
violent behavior in the form of road rage.  There were 
feelings of hopelessness, helplessness and anhedonia.  
Judgment, insight and impulse control were fair.  It was 
noted that despite counseling and medications, the veteran's 
PTSD symptoms remained unabated.  His instable mental state 
(liable mood and episodes of rage), poor concentration, 
intolerance of others, poor tolerance to stress, depression, 
disorienting flashbacks and incessant panic attacks were 
reported to be resistant to treatment.  The examiner opined 
that these symptoms could be highly problematic on the 
veteran's job.  Furthermore, the examiner noted that the 
veteran was a candidate for intensive inpatient PTSD 
treatment, however, until some degree of mental stability is 
achieved the veteran would be considered not treatment ready. 

At the Travel Board hearing of June 2006, the veteran, 
through his representative,  stated that he was not seeking 
an increase of the 70 percent evaluation, but rather was 
seeking an earlier effective date to the 70 percent 
evaluation.  He argued that the VA examination of November 
2003 was unsuitable for rating purposes as the examiner noted 
at the time of the examination that the veteran was under the 
influence of drugs.  He testified that since the 9-11 
incidents, he had been having flashbacks of Vietnam.  He 
stated he was having problems sleeping, was prone to 
explosive anger when not in control of a situation which 
sometimes lead to physical confrontations, he had been 
depressed for at least two months and had neglected his 
personal hygiene and had daily panic attacks, was fidgety and 
hypervigilant.  He further stated that he was currently still 
working and but does not have a good relationship with his 
supervisors.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for PTSD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In March 2002, the RO granted service connection 
for PTSD and assigned a 10 percent evaluation effective 
November 29, 2001, the date of the claim.  In a rating 
decision of August 2005, the RO increased the veteran's 
evaluation of PTSD to 50 percent disabling effective October 
29, 2004.  In March 2006, the RO increased the veteran's 
evaluation of PTSD to 70 percent disabling, effective January 
5, 2005.  The RO has assigned a staged rating.  

The RO has assigned a staged rating.  Clearly a staged rating 
may be assigned when appropriate.  Regulations establish that 
different examiners, at different times, will not describe 
the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history.  When 
any change in evaluation is to be made the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in thoroughness of the examination.  See 38 C.F.R. 
§§ 4.2, 4.13.

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his service-connected 
disabilities were worse.  This is evidence that must be 
considered.  However, in this case, the Board concludes that 
during the course of the appeal, there has been an actual 
change in the degree of disability rather than a difference 
in skill of the individual examiners.  The Board agrees that 
a staged rating is warranted.  However, the Board does not 
agree with all the dates of the evaluation selected by the 
AOJ.  Accordingly, a staged, but different, evaluation is 
warranted. 

Evaluation prior to October 29, 2004

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 10 percent for PTSD 
prior to October 29, 2004 is not warranted.  

The veteran's overall disability picture is best represented 
by a 10 percent evaluation.  The evidence does not show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Rather, the evidence of record establishes that prior to 
October 29, 2004 the veteran's thought was logical, goal 
oriented and without evidence of formal thought disorder; 
there were no hallucinations or delusions, and there were no 
suicidal or homicidal ideations.  While the veteran did not 
know the exact date , he was alert, oriented, and neatly 
dressed and appropriately groomed.  While short term recall 
and concentration were moderately impaired, his long-term 
memory was grossly intact.  Although he did report credible 
anxiety attacks, his most recent was a year and a half prior 
to the examination.  

Furthermore, the Board notes that he was able to hold his 
civilian job.  Although now divorced, he was married for 7 
years and has been able to sustain other long term 
relationships since his divorce.  He also reported an active 
social life.  In addition the veteran was assigned a GAF 
score of 65 with a range of 61 to 69 for the previous year.  
In November 2003 the veteran was noted to be in partial to 
substantial remission with a reduction in symptoms.  
Therefore, the Board finds that the competent evidence of 
record does not  establish that he has occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

The Board acknowledges the veteran's argument at the Travel 
Board hearing that the November 2003 examination should not 
have been used for rating purposes since the examiner noted 
that the veteran was under the influence of drugs at the time 
of the examination.  The examination report notes that the 
veteran had used marijuana an hour prior to the examination.  
The Board notes that the examiner is a medical professional 
who was able to observe the veteran during the examination 
and who could determine at the time whether the veteran was 
in a condition which would allow for his examination.  The 
examiner being aware of the veteran's use of drugs prior to 
the exam took into consideration the veteran's use of 
marijuana when assessing the veteran's PTSD.  The only aspect 
of the examination which appeared to be compromised was the 
assessment of the veteran's ability to concentrate which the 
examiner noted he could not properly assess as the veteran's 
lack of concentration could be due to his drug use.  Nothing 
in the record indicates that the veteran was impaired to an 
extent where an examination was not possible.  Furthermore, 
the examiner's assessment of the veteran's condition is 
consistent with treatment records contemporaneous to the 
examination which consistently describe the veteran as being 
in partial to substantial remission with symptoms 
consistently decreasing.  Therefore, the Board finds that the 
VA examination of November 2003 was adequate and could be 
used for rating purposes.

Furthermore, the Board acknowledges that the veteran at the 
Travel Board hearing testified that he had been having 
problems sleeping, had almost daily panic attacks since the 
9-11 events, was prone to get into fights and had occasional 
problems with his employers.  While some of the symptoms 
described by the veteran may approximate a 30 percent 
evaluation, the Board notes that treatment records prior to 
October 2, 2004 show that the veteran was consistently 
described as being in remission or partial remission, and his 
symptoms as decreasing.  At the VA examination of March 2002, 
he was noted to be in partial remission, outpatient records 
of April 2003 note a decrease in PTSD symptoms and in the 
November 2003 examination he was noted to be in partial to 
substantial remission.  Therefore, the Board finds that, when 
considering all of the evidence of record, the veteran's PTSD 
is best represented by a 10 percent evaluation which 
contemplates the reported symptoms of problems sleeping, 
panic attacks and occasional problems with superiors.  

Based upon the foregoing, the Board finds that an evaluation 
in excess of 10 percent prior to October 29, 2004 is not 
warranted.

Evaluation from October 29, 2004 to January 4, 2005.

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 50 percent for PTSD 
from October 29, 2004 to January 4, 2005 is warranted as the 
veteran's symptoms more closely approximate a 70 percent 
evaluation.  

On review of the evidence of record, the Board finds that for 
the period from October 29, 2004 to January 4, 2005, the 
veteran's PTSD is most appropriately evaluated as 70 percent 
disabling.  It is clear from the evidence of record that at 
least as of October 29, 2004, the veteran's PTSD symptoms 
progressively worsened.  The evidence of record since October 
29, 2004 reveals subjective and objective  complaints of 
paranoia, restlessness, forgetfulness, flashbacks, intrusive 
thoughts, panic, anxiety and irritability.  

The evidence shows that the veteran's symptoms worsened 
during the evaluation period from October 29, 2004 to January 
4, 2005, and finds that the veteran's overall disability 
picture is best represented by a 70 percent evaluation.  The 
Board notes that the 50 percent evaluation assigned by the RO 
was in effect for a very short period of time, barely over 
two months.  The Board finds that the veteran's symptoms for 
the period of time from October 29, 2004 to January 4, 2005 
most closely approximates a 70 percent evaluation.  
Furthermore, the assignment of a 50 percent evaluation for a 
period of two months violates the spirit, if not the letter, 
of 38 C.F.R. § 3.344.  Rating agencies will handle cases 
affected by change of medical findings so as to produce the 
greatest degree of disability evaluations.  

Evaluation in excess of 70 percent.

The assignment of the 70 percent evaluation as of October 29, 
2004 now creates a more uniform rating.  However, the Board 
must still consider whether a higher evaluation is now 
warranted for any time frame.  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 70 percent for PTSD is 
not warranted.  

On review of the evidence of record, the Board finds that for 
the period beginning on October 29, 2004 an evaluation in 
excess of 70 percent is not warranted.  In this regard the 
Board notes that the evidence of record since October 29, 
2004 reveals subjective complaints of depression, anxiety, 
flashbacks, intrusive thoughts, nightmares, irritability, and 
social isolation.  Objectively, the record demonstrates an 
instable mental state (liable mood and episodes of rage), 
poor concentration, intolerance of others, poor tolerance to 
stress, depression, disorienting flashbacks and incessant 
panic attacks which have been resistant to treatment.  
Furthermore, in the most recent VA examination he was noted 
to have suicidal ideations.  GAF scores since that time have 
ranged between 35-45.  The examiners noted that he veteran's 
symptoms have progressively worsened to such a degree that 
inpatient treatment would be recommended.  However, they 
noted that the symptoms are so severe that mental stability 
would need to be achieved before such in-patient treatment 
could be provided.  The veteran has consistently been noted 
to have severe PTSD.  Finally, it has been noted that the 
veteran suffers from severe, major depressive disorder, panic 
disorder, and generalized anxiety disorder all due to his 
PTSD.  In the absence of evidence showing greater severity of 
the service-connected disability, the Board concludes that 
the veteran's PTSD is most appropriately evaluated as 70 
percent for this period.

While the evidence shows that the veteran's symptoms are 
severe for the evaluation period from October 29, 2004, the 
veteran's overall disability picture is best represented by a 
70 percent evaluation.  The evidence does not show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  While the 
veteran was noted to have some suicidal thoughts, VA 
examinations noted that the veteran denied any homicidal 
ideations.  While he was noted to be disheveled, it was not 
stated that he was incapable of maintaining minimal personal 
hygiene.  The veteran was consistently noted to be oriented 
as to time and place and to have normal recent memory.  
Furthermore, at the Travel Board hearing he testified that he 
was able to be employed since he left service.  While he did 
testify to almost daily panic attacks, he did not state that 
he was not able to function on a day to day basis.  In 
addition, while he testified that he had been depressed for 
two months and was neglecting his hygiene, he testified he 
still took showers and shaved and took care of his appearance 
at least twice a week.  Finally, the Board notes that he 
stated at the hearing that he was not seeking an evaluation 
in excess of 70 percent.  Although the veteran's statement is 
inadequate to constitute a withdrawal of the claim for an 
evaluation in excess of 70 percent, it does show a competent 
lay opinion that the veteran is not totally disabled.

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent from October 29, 2004 is not 
warranted.
 

ORDER

For the period prior to October 29, 2004, entitlement to a 
rating in excess of 10 percent for PTSD is denied.

For the period from October 29, 2004 to January 4, 2005, 
entitlement to a 70 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


